Citation Nr: 1613700	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  10-13 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for arthritis and swelling of multiple joints, including the bilateral hands, hips, shoulders, knees, right elbow, and right ankle. 

3.  Entitlement to service connection for a left shoulder disability. 

4.  Entitlement to service connection for a bilateral knee disability. 

5.  Entitlement to service connection for a right elbow disability. 

6.  Entitlement to service connection for a right foot disability, to include residuals of a right foot fracture.

7.  Entitlement to service connection for a disability of the ears, nose, and throat (ENT). 

8.  Entitlement to service connection for sinusitis. 
9.  Entitlement to service connection for a disability manifested by shortness of breath. 


REPRESENTATION

Appellant represented by:	Eric S. Montalvo, Attorney


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1999 to October 2007 with service in Southwest Asia.  He is a recipient of the Combat Action Ribbon.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In a May 2010 statement, the Veteran initiated a claim for entitlement to service connection for a cervical spine disability.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ) and the Board does not have jurisdiction over it.  It is therefore referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

All issues other than the withdrawn claim for an entitlement to service connection for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDING OF FACT

In May 2010, prior to the promulgation of a decision in the appeal, the appellant requested a withdrawal of the claim for entitlement to service connection for bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to service connection for bilateral hearing loss by the appellant are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for bilateral hearing loss was denied in the March 2009 rating decision on appeal on the basis that the Veteran did not manifest a hearing loss disability for VA purposes in accordance with 38 C.F.R. § 3.385 (2015).  The Veteran perfected an appeal of the claim, but in a May 2010 statement, reported that he concurred with the denial of service connection for hearing loss.  He explained that he thought the claim for hearing loss included tinnitus, but service connection for tinnitus as a disability separate from hearing loss was granted in a November 2009 rating decision.  Therefore, the Veteran did wish to appeal the claim for hearing loss.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The Board finds that the Veteran has withdrawn the claim for entitlement to service connection for bilateral hearing loss and there remains no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to this claim and it is dismissed.
ORDER

The claim for entitlement to service connection for bilateral hearing loss is dismissed.


REMAND

The Veteran contends that the disabilities on appeal were incurred during active service.  A VA contract examination was conducted in October 2008, but the examining physician found that there was no pathology to support the diagnosis of any conditions claimed by the Veteran.  In a May 2010 statement, the Veteran detailed several reasons why the October 2008 VA contract examination was inadequate.  The Board observes that the examination report does not include any discussion of the contents of the Veteran's service records, which document numerous complaints, treatment, and diagnoses pertaining to the claimed right knee, right foot, right ankle, right foot, right elbow, left shoulder, and sinus disabilities.  The July 2007 separation examination also includes findings related to the Veteran's claims and the accompanying report of medical history documents the Veteran's complaints.  In light of the Veteran's contentions regarding the inadequacy of the October 2008 examination, the contents of the service treatment records, the lay statements in support of the claims, and the eight years that have passed since the VA contract examination, the Board finds that a new VA examination is required by the duty to assist.  

With respect to the claim for entitlement to service connection for sinusitis, the Veteran reported a history of mild sinusitis at the February 1999 commission (enlistment) examination and in a March 1999 statement.  His sinuses were normal upon physical examination for enlistment and no sinus defect or diagnosis was rendered on the examination report.  Although the enlistment examiner was obviously aware of the Veteran's history of sinusitis, the examiner did not identify any current abnormality of the sinuses.  VA law is explicit that a history of pre-service disability recorded at the time of the entrance examination does not constitute a notation of such disability.  38 C.F.R. § 3.304(b)(1) (2015).  As the enlistment examination report does not include any contemporaneous medical findings of sinusitis, the Veteran is considered sound at the time of his enlistment to active duty and the presumption of soundness attaches.  See 38 U.S.C.A. § 1111 (West 2014).  The burden therefore shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Upon remand, a VA examiner must provide a medical opinion addressing the presumption of soundness

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify all VA and non-VA health care providers who have treated the claimed disabilities on appeal.  Provide him medical release forms and ask that he complete them to allow VA to request clinical records from all private physicians on his behalf.  If proper release forms are completed, make all necessary efforts to obtain treatment records from the private facilities identified by the Veteran.  Also ask that he submit copies of any post-service treatment records in his possession.  If the Veteran identifies any VA facilities as treating the claimed disabilities, obtain the relevant clinical records and associate them with the claims file. 

2.  Then, afford the Veteran an appropriate VA examination(s) to determine the nature and etiology of the claimed disabilities.  The Veteran's claims file must be made available to the examiner(s) for review in connection with the examination(s).  

After reviewing the claims file and physically examining the Veteran, the examiner(s) should determine: 

a)  Whether the Veteran has current disabilities of the left shoulder, right elbow, right foot, right ankle, bilateral hands, bilateral hips, and bilateral knees, to include arthritis.  The examiner(s) should also determine whether the Veteran has current disabilities of the sinuses, ENT system, and a disability manifested by shortness of breath. 

b) Whether any diagnosed sinusitis clearly and unmistakably (obvious and manifest) existed prior to service, or whether it clearly and unmistakably (obvious and manifest) did NOT undergo an increase in severity during service beyond the natural progress of the disease.

c)  Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the other claimed disabilities are etiologically related to any incident of active duty service, to include the Veteran's in-service treatment and complaints.

In rendering the requested opinions, the examiner(s) should review the Veteran's service treatment records which document complaints and treatment for many of the disabilities on appeal.  The Veteran's in-service problem list in August 2007 (two months before separation from active duty) includes diagnoses of allergic rhinitis, osteoarthritis, sinusitis, soft tissue foot pain, a disorder of the ankle/foot joints, and lateral epicondylitis of the right elbow.  The July 2007 separation examination includes findings of bilateral shoulder pain, right elbow tendonitis, patellofemoral syndrome of the knees, and a right foot sesamoid bone bruise.  The Veteran also reported experiencing a history of bronchitis, sinus infections, elbow, shoulder, wrist, foot, knee pain, and shortness of breath and ENT trouble on the July 2007 report of medical history.  The examiner(s) should consider these facts prior to rendering the requested medical opinions.

A complete rationale should be provided for all expressed opinions.  

3.  Then, readjudicate the claims on appeal.  If any benefit sought is not granted in full, issue a SSOC to the Veteran and his representative before returning the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


